DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner' s amendment was given in an interview with Arthur Smith on 12/31/2021.
The application has been amended as follows: 
21.  (Currently Amended)  A method comprising:
dividing EUV light into zero-order light and ﬁrst-order light;
directing the zero-order light and the ﬁrst-order light to a reﬂective EUV mask including ﬁrst and second mask patterns spaced apart from each other;
detecting the zero-order light and the ﬁrst-order light reﬂected from the reﬂective EUV mask 
generating respective ﬁrst and second image signals corresponding to the zero-order light and the ﬁrst-order light reﬂected by the reﬂective EUV mask;
generating a third image signal from the ﬁrst and second image signals;
determining a distance between the ﬁrst mask pattern and the second mask pattern using the third image signal; and
forming patterns on a substrate using the reﬂective EUV mask.



23.  (Previously Presented)  The method of claim 21, wherein an intensity of the second image signal is greater than an intensity of the ﬁrst image signal.

24.  (Previously Presented)  The method of claim 21, wherein the ﬁrst and second mask patterns are formed in a measurement target region of the reﬂective EUV mask, and wherein the second image signal comprises information for the measurement target region.

25.  (Currently Amended)  The method of claim 21, wherein generating respective ﬁrst and second image signals corresponding to zero-order light and ﬁrst-order light reﬂected by the reﬂective EUV mask comprises generating the ﬁrst image signal from a zero-order light detection region of a detector and generating the second image signal from a ﬁrst-order light detection region of the detector.

26.  (Previously Presented)  The method of claim 25, wherein generating the first image signal from the zero-order light detection region comprises generating the first image signal using a first probe connected to the zero-order light detection region,
wherein generating the second image signal from the first-order light detection region comprises generating the second image signal using a second probe connected to the first-order light detection region.

27.  (Currently Amended)  The method of claim 21, further comprising:
reﬂecting EUV light incident produced by an EUV light generator using an X-ray mirror



28.  (Currently Amended)  The method of claim 27, wherein generating respective ﬁrst and second image signals corresponding to zero-order light and ﬁrst-order light reﬂected by the reﬂective EUV mask comprises obtaining a plurality of ﬁrst image signals from respective zero-order light detection subregions of a zero-order light detection region of a detector and obtaining the second image signal from a ﬁrst-order light detection region of the detector, and wherein the method further comprises determining an angle of incidence of zero-order reﬂected light reﬂected by the X-ray mirror.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art fails to teach or reasonably suggest the limitations of claim 21 as amended above.
Perlitz (US 2013/0308125 previously cited) teaches a method (par. 4, photomask inspection method) comprising:
detecting EUV light reflected from a reflective EUV mask 228 (fig. 3 par. 92) including first and second spaced apart mask patterns (par. 37, line/space grating constitutes first and second lines as spaced apart mask patterns);
generating respective first and second image signals I0 and I1 corresponding to zero-order light and first-order light reflected by the EUV mask (par. 117);
generating a third image signal (I1 / I0) from the first and second image signals (par. 117);
determining a distance between the first mask pattern and the second mask pattern (par.’s 4 and 28, line/space measurements) using the third image signal (par. 120, linewidths measured using intensity quotient); and
forming patterns on a substrate using the reflective EUV mask (par. 4).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN WRIGHT KREUTZER whose telephone number is (571)270-7931. The examiner can normally be reached Monday-Friday from 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COLIN W KREUTZER/Primary Examiner, Art Unit 2882                                                                                                                                                                                                        12/31/2021